Citation Nr: 1613824	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2000 and August 2002 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board initially denied this appeal in November 2006; however, the United States Court of Appeals for Veterans Claims (Court) adopted a Joint Motion for Remand in April 2008 vacating and remanding the appeal as to these issues so that an examination could be afforded the Veteran.  Subsequently, the appeal has been remanded by the Board in September 2008, October 2010, July 2012, May 2013, and October 2014 for various reasons to include obtaining an adequate opinion, affording the Veteran a hearing, and obtaining outstanding records.  Most recently, a Veterans Health Administration opinion was requested in July 2015, and completed in December 2015.  

A Board hearing was held in May 2003 before a Veterans Law Judge who has since retired.  In January 2013 the Veteran was afforded a Board video conference hearing before the undersigned.  Transcripts are of record.


FINDINGS OF FACT

1.  Hypertension or a heart disorder was not noted on entry into service, and there was not clear and unmistakable evidence that the Veteran had any cardiac disorder prior to service.  

2.  The Veteran is presumed to have been sound at service entry as to any cardiac disorder.  

3.  The evidence is at least in equipoise as to whether the Veteran's hypertension was incurred in service.

4.  The Veteran served in Vietnam and has a cardiac disorder, to include coronary artery disease, and hypertensive heart disease manifested by symptoms such as mild diastolic dysfunction, dilated left atrium and increased left ventricular wall thickness that is at least as likely as not related to his hypertension.  


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, the criteria for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for a heart disorder, including as secondary to hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of the VA's compliance with the duty to notify and assist is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).


Service Connection 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases to include hypertension may be service-connected on a presumptive basis if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It has previously been established that the Veteran served in Vietnam and thus exposure to herbicides is presumed.  Certain specified diseases, to include ischemic heart disease (but not hypertension), shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e). 

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein.  See VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 115, 131 (2003).  In considering the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted upon entry into service, the veteran is presumed to be sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir.2004).

Neither hypertension nor a heart disorder was noted on the service entrance examination and as such the presumption of soundness attaches.  The next question to be addressed is whether the presumption of soundness has been rebutted.  As stated above, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Here, although the Veteran had elevated blood pressure readings and a "borderline hypertension" diagnosis at service entrance, there was not an actual diagnosis of hypertension.  Further, although numerous medical opinions have been sought to consider whether the Veteran's hypertension clearly and unmistakably existed prior to service, the resulting opinions have varied to a degree such that the clear and unmistakable error standard has not been met to rebut the presumption of soundness.  For instance, the January 2009 opinion indicated that there was no evidence of hypertension or murmur prior to service, whereas a May 2009 opinion indicated that an opinion could not be provided regarding whether the disorders preexisted service without merely speculating.  In light of these opinions, the Board cannot find that the evidence of record clearly and unmistakably shows that hypertension pre-existed service.  It is also noted that the blood pressure readings  in February and May of 1967 were not predominantly 90 mm. or greater (diastolic) nor were they predominantly 160 mm. or greater (systolic).  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  A July 2014 examiner concluded that the Veteran had hypertension on entrance examination as the Veteran had readings greater than 140/90.  However, in light of the diagnosis of borderline hypertension on the entrance examination and as there was disagreement among other examiners as to whether the Veteran had hypertension prior to service, the Veteran's claims will be analyzed as for service connection.

Here, the Veteran has a diagnosis of hypertension.  For example, the January 2009 VA examiner diagnosed the Veteran as having hypertension treated with clonidine.  

In service, the Veteran had blood pressure readings of 170/72 in December 1968 and 140/90 in February 1969.  VA treatment records dated in November 1979 noted the Veteran had fluctuating blood pressures in the past, and the Veteran was counseled on his salt intake.  Blood pressure readings at that time were 148/94 and 150/84.  Blood pressure in November 1980 was 140/90.

Following a January 2009 VA examination, the examiner indicated that the Veteran had hypertension treated with clonidine, but did not have hypertensive cardiovascular disease.  Again, a systolic ejection murmur was present.  The examiner, an orthopedic surgeon, stated that he could find no evidence that hypertension or a heart murmur manifested prior to service, although his review of service treatment records noted elevated blood pressure when monitored on pre-induction examination.  The examiner considered the Veteran's hypertension and murmur to be caused by his hypertension and murmur in the military, even though he was unclear whether it was present before service.

In November 2010 Dr. Williams, the Veteran's treating provider opined that the Veteran's hypertension developed during and was directly connected to his service.  

In a December 2010 opinion following record review, a VA physician observed that it was unclear whether there were mitigating circumstances surrounding the Veteran's elevated blood pressure readings in service.  Even so, he opined that the Veteran's hypertension existed prior to service and that neither the Veteran's hypertension or heart disorder were caused or aggravated by the Veteran's service.  

In a November 2013 VA examination the examiner noted viral pericarditis was diagnosed in December 1968.  The examiner opined that the Veteran had a diagnosis of hypertension which began February 1967.  The examiner opined that hypertension, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness, especially considering that no medical treatment was provided to control the hypertension.

A July 2014 VA opinion indicated that the Veteran appeared to have hypertension at service entrance, with at least 10 elevated blood pressure readings during preinduction and at the time of service entrance.  The examiner indicated that she did not see evidence of aggravation during service, and blood pressure improved on subsequent readings without any changes to treatment such that it was less likely the blood pressure was aggravated beyond normal.  

VA and private medical opinions have varied in their nexus statements.  For instance the VA examiner in January 2009 and a private physician in November 2010 have related the Veteran's hypertension to his service, which included heightened blood pressure readings.  The November 2013 VA examiner considered the hypertension to have preexisted service, but to have been aggravated in service by the absence of treatment.  Other VA examiners focused on considering whether the hypertension preexisted service, or opined that they could not speculate, or failed to provide persuasive opinions with adequate reasoning.  As such there is at least an equipoise of the evidence, and the Board resolves all reasonable doubt in the Veteran's favor.  As such, service connection for hypertension is granted.  

The Veteran claims that his heart disorder is related to agent orange exposure in service or secondary to hypertension, which as discussed above, warrants service connection.  The February 1969 separation examination report shows a Grade I-II systolic apical heart murmur. Currently, the Veteran has various diagnoses, to include a systolic ejection murmur, mild diastolic dysfunction and dilated left atrium, increased left ventricular wall thickness, hypertensive heart disease and coronary artery disease.  

A systolic ejection murmur was noted during a VA medical examination in September 2004.  The examiner indicated that by history the murmur was noted after the Veteran's return from Vietnam; however, he opined there was no way for him to determine the etiology of the Veteran's heart murmur.  

Following a May 2009 VA examination, a surgery resident, opined that the Veteran had a known diagnosis of hypertension and a heart murmur that were both documented in military service, but he could not opine whether they pre-existed service.  The examiner believed that the Veteran had impaired left ventricular diastolic relaxation and a dilated left atrium that were most likely structural manifestations of his longstanding hypertension, but did not have evidence of significantly impaired exercise tolerance or cardiac ischemia on treadmill stress test. 

A VA treatment record dated in January 2010 includes a diagnosis of coronary artery disease, however, an April 2010 ECG was nondiagnostic for ischemia.  An echocardiogram revealed mildly a larger than normal heart.  Mild diastolic dysfunction was evident with dilated left atrium.  Heart valves were structurally normal with only trivial mitral and tricuspid examination.  An estimate of pulmonary artery pressure was mildly elevated.  

In a February 2014 VA opinion a nurse practitioner explained that she could not provide an opinion regarding the Veteran's heart murmur heard in service as there was no abnormality currently and the echocardiogram did not show any valvular abnormalities.  She noted that the Veteran now had a dilated left atrium.  She explained that hypertension occurs when blood being transported through the blood vessels exerts excessive force on the walls of the arteries.  She noted that long-term untreated hypertension can cause damage to the blood vessels and other organs in the body.  She asserted that comparing one high blood pressure reading to another lesser high blood pressure does not change the fact that uncontrolled high blood pressure damages blood vessels.  She noted that in 2009, there were no pleural effusions.  Pericarditis resolved without complications. 

A December 2014 opinion that the Veteran's heart findings were structural manifestation of his hypertension such that current heart disorders were at least as likely as not due to hypertension was obtained.  

A VHA opinion was obtained in December 2015.  The cardiologist opined that the most likely cardiac diagnosis was hypertensive heart disease.  He indicated that the Veteran did not have valvular heart disease as evidenced by multiple echocardiograms (2009, 2010) demonstrating normal valve structure.  The murmur described on separation examination in 1969 was attributed to a pulmonic flow murmur.  Trivial to mild mitral regurgitation could be observed in normal hearts, and in the absence of structural abnormalities of the valve or associated ventricular systolic dysfunction, (LV systolic dysfunction for mitral regurgitation or RV systolic dysfunction for tricuspid regurgitation) mild regurgitation was of no clinical significance.  Impaired diastolic filling or mild diastolic dysfunction is common in this age group even in the absence of arterial hypertension.  That being said, the degree of left atrial dilation points to chronic diastolic dysfunction as would be seen in hypertensive heart disease.  Dilation of the left atrium occurred in response to chronic elevations in left atrial and LV filling pressures due to diastolic dysfunction.  This may lead to elevations in pulmonary arterial blood pressure/elevated right-sided blood pressure.  The cardiologist opined that because the Veteran's blood pressure was elevated prior to his military service, there was no evidence to suggest an etiology of his current cardiac status as a result of conditions during his military service.  

The VHA cardiologist indicated that there was no objective data to support the diagnosis of coronary artery disease.  The Veteran did not have a history of angina pectoris or myocardial infarction.  Echocardiograms in 2009 and 2010 showed normal left ventricular wall motion and systolic function.  The cardiologist indicated that the TMST SPECT-MPI from 2010 showed no evidence of ischemia or infarction, and noted that the diagnostic sensitivity and specificity of this procedure was 85 to 90 percent.  Although it was likely that the Veteran had some degree of coronary atherosclerosis, as would more than 90 percent of the population his age, there was no evidence that the Veteran had symptomatic coronary artery disease or attendant ischemic heart disease.  

The VHA cardiologist opined that the Veteran's cardiac status was entirely attributable to his hypertension.  The cardiologist noted that severe uncontrolled hypertension could produce cardiac structural and functional abnormalities within weeks to months whereas mild to moderate hypertension takes years to produce adverse effects on the heart.  As such the cardiologist opined that it was at least as likely as not that a current heart disability was due to or the result of hypertension.  Specifically, the Veteran had hypertensive heart disease.  The cardiologist considered it likely that the Veteran had mild to moderate hypertension during service, and although untreated, the examiner considered it unlikely that two years of untreated hypertension of mild to moderate degree would have resulted in irreversible clinically significant cardiac damage.  

There is at least an equipoise of the evidence that the Veteran's heart disorder to include hypertensive heart disease manifested by mild diastolic dysfunction, dilated left atrium and increased left ventricular wall thickness is related to his hypertension.  For instance, the VHA examiner opined that the Veteran's cardiac status was entirely attributable to his hypertension, and the Veteran had hypertensive heart disease.  The VHA physician reasoned that uncontrolled hypertension could produce cardiac structural and functional abnormalities, and that it was at least as likely as not that a current heart disability was due to or the result of hypertension.  As such, service connection for a heart disorder, to include hypertensive heart disease manifested by symptoms such as mild diastolic dysfunction, dilated left atrium and increased left ventricular wall thickness is warranted on a secondary basis.  

There is some conflict in the evidence as to whether the Veteran has coronary artery disease.  However, VA clinicians have diagnosed coronary artery disease and the VHA cardiologist indicated that the Veteran likely has coronary atherosclerosis.  In addition, private medical records show a workload of 7 metabolic equivalents (METS) on testing in April 2010 with symptoms developing during exercise. See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, as the Veteran served in Vietnam, the Board finds that any doubt must be resolved in the Veteran's favor such that service connection for coronary artery disease is warranted.

Moreover, the service treatment records show evidence of a heart murmur and a heart murmur was diagnosed during the course of the claim.  A 2009 examiner determined that the current heart murmur was related to the heart murmur in service.  As a result, all doubt is resolved in the Veteran's favor as to whether the current heart murmur began in service.  

The Board has considered the medical and lay evidence of record.  An equipoise of the evidence suggests that the Veteran has hypertension that is etiologically related to service, and heart disorders that are etiologically related to service or to his hypertension, such that all reasonable doubt is resolved in the Veteran's favor.  Therefore, entitlement to service connection for these disabilities is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is granted. 

Service connection for a heart disorder, as secondary to hypertension, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


